Title: To George Washington from David Ross, 28 November 1789
From: Ross, David
To: Washington, George


          
            Virginia Richmond 28th Novr 1789.
          
          The Petition of David Ross of the State of Virginia
          Humbly Sheweth,
          That your Petitioner, being proprieter of certain Salt Springs in the Western Country, at the place known by the name of the Great-Bone Lick is solicited by many of the most respectable inhabitants of Kentucky to establish salt-works at the said springs—That your petitioner would willingly comply with the pressing desire of the people but the situation is at present so much exposed to the depredations of the Indians as to render it too hazardous and expensive for an individual without the assistance of a guard from the public for a short time.
          Your Petitioner is well informed that the establishment of salt works at the Great Bone Lick, would not only ensure a plentiful supply of salt so essentially necessary to the inhabitants; but that a guard could perhaps be no where more advantageously placed for the protection of a very valuable part of that Country, and would certainly encourage the settlement of the adjacent lands; so that the public aid would not be long required—From these considerations—your Petitioner presumes to pray, that you may be pleased to grant such public aid as may be necessary, for the protection of the Salt-Works, to be erected at the Great Bone Lick, in the district of Kentucky—and your Petitioner as in duty bound shall ever pray.
          
            David Ross.
          
        